UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT

                   _______________________________
                             No. 00-20006

                           Summary Calendar
                   _______________________________

                           MARINA N. HERNANDEZ,

                        Plaintiff - Appellant,

                                       v.

 METROPOLITAN TRANSIT AUTHORITY; TOM LAMBERT, in his Individual
 and official Capacity; MILTON O’GILVEY, in his Individual and
 Official Capacity; ARVIS ASKEW, in his Individual and Official
Capacity; MARVIN LEDET, in his Individual and Official Capacity;
 MARVIN LEDET, in his Individual and Official Capacity; JEVETTA
PRICE DAVIS, in her Individual and Official Capacity,

                       Defendants - Appellees.

                  __________________________________

           Appeal from the United States District Court
                 for the Southern District of Texas

                             H-97-CV-3917
                 ___________________________________
                            July 12, 2000


Before SMITH, BARKSDALE, and PARKER, Circuit Judges:

PER CURIAM:*


     Appellant    Marina    Hernandez,       a    former   Metropolitan   Police

Officer,   was   terminated    after    an       investigation   was   concluded

involving the loss of her weapon, the second such infraction in a


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
four-month period.     The investigators concluded that Hernandez was

intoxicated at the time she lost her weapon in violation of Metro

policies and rules.     Following her termination, Hernandez brought

suit   against   her    former   employer,    the    Metropolitan      Transit

Authority; a former supervisor, Tom Lambert; and three former co-

workers, Marvin Ledet, Arvis Askew, and Jevetta Price Davis,

asserting deprivations of her constitutional rights based on gender

and race in violation of Title VII, 42 U.S.C. § 1983, various state

civil rights statutes, and state common law.              The district court

granted summary judgment in favor of the defendants on all of

Hernandez’s   claims.      Hernandez     appeals    the   grant   of   summary

judgment and the denial of an earlier motion to compel discovery.

Because we believe the merits of all the Appellant’s claims were

satisfactorily addressed by the district court and no reversible

error was committed, we AFFIRM the grant of summary judgment.

       Furthermore, the district court did not err in granting

summary judgment without discussion on Appellant’s alleged claims

under Miranda v. Arizona, 384 U.S. 436 (1966), and Garrity v. New

Jersey,. 385 U.S. 493 (1967).        These alleged claims are not set

forth in Appellant’s pleadings, and even if they were, the courts

have not interpreted either case as providing a civil cause of

action. See, e.g., Jones v. Cannon, 174 F.3d 1271, 1291 (11th Cir.

1999); Warren v. City of Lincoln, Neb., 864 F.2d 1436, 1442 (8th

Cir. 1989) (“The reading of Miranda warnings is a procedural


                                     2
safeguard rather than a right arising out of the fifth amendment

itself....    Thus, the remedy for a Miranda violation is the

exclusion from evidence of any compelled self[-]incrimination, not

a section 1983 action”).   According to Hernandez’s complaint, her

Fifth and Fourteenth Amendment claims stem from alleged violations

of her constitutional right “to equal protection of the laws,” and

“discrimination on the basis of sex.”   The merits of Hernandez’s

gender and race-based claims were thoroughly addressed by the

district court in its memorandum opinion and order granting summary

judgment.    We AFFIRM the entry of judgment for the Appellees on

Hernandez’s Fifth and Fourteenth Amendment claims.

     Finally, Appellant has failed to demonstrate that the district

court committed an abuse of discretion by denying her belated and

wide-ranging motion to compel discovery as to materials that were

either unavailable or had never been previously requested during

the almost two-year discovery period.     We AFFIRM the denial of

Appellant’s motion to compel.




                                 3
4